Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed April 20, 2022.  
Claims 1-12 are pending in the instant application.


Election/Restrictions
Applicant’s election without traverse of Group I (claim 2) in the reply filed April 20, 2022 is acknowledged.  
Claims 3 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 20, 2022.
The requirement for election is still deemed proper and is made FINAL.
Accordingly, claims 1, 2, and 4-9 have been examined on the merits as detailed below:


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been placed in the file.
Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed April 23, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed on October 7, 2019 are acknowledged and have been accepted by the Examiner.  

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The term, “ERG” has not been defined in the claims or the present Specification.  Using the BRI in light of the specification as it would be understood by one of ordinary skill in the art, the Examiner is interpreting ERG to mean ETS-related gene (ERG) as defined by Wikipedia – ERG gene, downloaded on May 2, 2022 from ERG (gene) - Wikipedia.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being obvious over Galletti et al. (Nature Communications, 2014 Vol. 5, Article No. 6548, pages 1-28) (submitted on the IDS filed April 23, 2020).
The claims are drawn to a method of enhancing the sensitivity of prostate cancer to an anti- cancer drug, the method comprising: administering a substance which inhibits the expression or activity of ERG to an individual in need thereof and a method of treating prostate cancer, the method comprising -16 -administering an anti-cancer adjuvant comprising a substance which inhibits the expression or activity of ERG to an individual in need thereof. 
Galletti et al. is relevant and relied upon in its entirety and teaches a method of enhancing the sensitivity of androgen-independent prostate cancer cell line, DU145 to taxane-based anti-cancer drugs comprising administering an ERG shRNA.  See Galletti et al. Figure 1B, for example.  
Galletti et al. teach that ERG overexpression leads to taxane resistance in vivo, similar to what was observed in vitro.  Galletti et al. also teach that reduced ERG levels resulted in an increase in anti-cancer drug sensitivity compared to control cells.  See Figure 1A, for example.   
Galletti et al. do not necessarily teach that administering a substance which inhibits the expression or activity of ERG will enhance the sensitivity of the prostate cancer to the anti-cancer drugs, casodex, zoladex, Lupron, estramustine, Mitoxantrone, Avastin, Erbitux or Tannock, however, the prior art teaches and suggests the exact same method as instantly claimed.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the substance which inhibits the expression or activity of ERG.  See MPEP 2112 with respect to inherency.     
Furthermore, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  There is nothing of record to show that the substance which inhibits the expression or activity of ERG taught and suggested by the prior art of Galletti et al. is any different than the substance which inhibits the expression or activity of ERG of the present claims.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). See MPEP 2112 with respect to inherency.
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method of administering a substance which inhibits the expression or activity of ERG or the same method which is taught and suggested by the prior art of Galletti et al. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed methods of administering a substance which inhibits the expression or activity of ERG are different from the methods of administering a substance which inhibits the expression or activity of ERG suggested by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Before the effective filing date of the claimed invention, Galletti et al. taught that ERG knockdown by siRNA and shRNA sensitizes prostate cancer cells to anti-cancer drug treatment.  
A person of ordinary skill in the art would have been motivated and expected reasonable success to administer an ERG nucleic acid inhibitor to an individual in need of prostate cancer treatment or in need of enhancing the sensitivity of prostate cancer to an anti-cancer drug as taught and suggested by Galletti et al.
It would have been obvious to a person skilled in the art to take the ERG siRNA/shRNA of Galletti et al. and use it in the methods of the present invention since the prior art identified that ERG plays a role towards anti-cancer drug insensitivity in prostate cancer cells.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


******
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Galletti et al. (Nature Communications, 2014 Vol. 5, Article No. 6548, pages 1-28) (submitted on the IDS filed April 23, 2020) in view of Urbinati et al. (PLoS ONE, 2015 10(5): e0125277, pages 1-23).
The claims are as described above. 
Galletti et al. do not teach their methods further comprise administering a substance which inhibits the expression or activity of TMPRSS2-ERG.
Urbinati et al. teach the TMPRSS2-ERG fusion protein is present in more than 50% of patients with prostate cancer and its expression is frequently associated with poor prognosis.  Urbinati et al. teach gene knockdown by siRNA TMPRSS2-ERG inhibits ERG expression and cell viability of prostate cancer cell lines.  See Figures 1A and 1B.  Urbinati et al. also teach that gene knockdown by siRNA TMPRSS2-ERG induces prostate cancer cell apoptosis.  See Table 4.     
Before the effective filing date of the claimed invention, Galletti et al. taught that ERG knockdown by siRNA and shRNA sensitizes prostate cancer cells to anti-cancer drug treatment.  Before the effective filing date of the claimed invention, Urbinati et al. taught that in prostate cancer cells, siRNA TMPRSS2-ERG inhibits ERG expression and cell viability and induces cell death.      
A person of ordinary skill in the art would have been motivated and expected reasonable success to administer an ERG nucleic acid inhibitor to an individual in need of prostate cancer treatment or in need of enhancing the sensitivity of prostate cancer to an anti-cancer drug as taught and suggested by Galletti et al.  A person of ordinary skill in the art would have been motivated and expected reasonable success to further administer a substance which inhibits the expression or activity of TMPRSS2-ERG for additive or beneficial sensitivity and treatment effects. 
It would have been obvious to a person skilled in the art to take the ERG siRNA/shRNA of Galletti et al. and use it in the methods of the present invention since the prior art identified that ERG plays a role towards anti-cancer drug insensitivity in prostate cancer.  It would have been obvious to a person of ordinary skill in the art to take the ERG siRNA/shRNA of Galletti et al., along with the siRNA TMPRSS2-ERG of Urbinati et al. and use it in the methods of the present invention for the purpose of additive treatment effects.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635